                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
vs.                                           ) CRIMINAL ACTION: 1:21-00079-KD-B-2
                                              )
ERIC ALONZO WINDHAM,                          )
     Defendant.                               )

                                            ORDER

       This matter is before the Court on the Defendant Eric Alonzo Windham (Windham)'s

"Motion to Reconsider Order of Detention" (Doc. 147) and the Government's Response in

Opposition (Doc. 162).

       Specifically, Windham's motion centers on the March 8, 2021 detention order issued by

Magistrate Judge Murray. (Doc. 34). On March 16, 2021, Windham appealed that detention order

to the undersigned (Doc. 32), and on May 18, 2021, the Court upheld the ruling after conducting

a de novo review of the pleadings and the taped recording of the detention hearing, independently

considering of all facts properly submitted, and after considering the applicable rebuttable

presumption. (Doc. 79). On June 12, 2021, Windham filed the present motion to reconsider the

undersigned's denial of his appeal of the March 8, 2021 detention order. (Doc. 147).

       While the Federal Rules of Criminal Procedure do not specifically authorize motions for

reconsideration, the Supreme Court and the Eleventh Circuit permit such motions in criminal

cases. Serrano v. United States, 411 Fed. Appx. 253, 255 (11th Cir. 2011); United States v.

Phillips, 597 F.3d 1190, 1199-1200 (11th Cir. 2010). Federal district courts review motions for

reconsideration under civil standards and exercise substantial discretion when doing so. United

States v. Pugh, 2011 WL 1900724, *1 (11th Cir. May 20, 2011); United States v. Marcelina

Orozco, 2020 WL 3963719, *1 (S.D. Fla. Jul. 13, 2020); United States v. Saintvil, 2013 WL
6196523 (N.D. Ga. Nov. 27, 2013). Specifically, “district courts have relied on the standards

applicable to motions for reconsideration filed in civil cases pursuant to Rule 59, Federal Rules of

Civil Procedure. The only grounds for granting a Rule 59 motion are newly discovered evidence

or manifest errors of law or fact.” United States v. Bueno-Sierra, 2020 WL 4015499, *2 (S.D. Fla.

Jul. 16, 2020) (quoting United States v. Brown, 2019 WL 7067091, *1 (M.D. Fla. Dec. 23, 2019)

(internal quotation marks and citations omitted)). See also e.g., United States v. Galvez, 2021 WL

1574045, *2 (11th Cir. Apr. 22, 2021) (finding that none of Galvez’ “arguments presents the type

of newly discovered evidence or manifest error of law or fact that warrants reconsideration[]”)

(citing Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) and Jacobs v. Tempur-Pedic Int'l,

Inc., 626 F.3d 1327, 1344 (11th Cir. 2010)); Kight v. IPD Printing & Distrib., Inc., 427 Fed. Appx.

753, 755 (11th Cir. 2011) ("[t]he only grounds for granting a Rule 59(e) motion are the submission

of newly-discovered evidence or the demonstration of manifest error....A motion for

reconsideration cannot be used 'to relitigate old matters, raise argument or present evidence that

could have been raised prior to the entry of judgment[]'").1

        Windham does not present any newly discovered evidence or assert that the Court

committed a manifest error of law or fact. Rather, Windham's motion is rooted on the testimony

of Agent Fondren about phone calls2 -- which he describes as "speculation, conjecture, or surmise"

and from which he asserts his "detention was ordered." (Doc. 147 at 2). Windham argues that he




        1
          "Rule 60(b) cannot be used to obtain relief in criminal proceedings.” Serrano v. United States,
411 Fed. Appx. 253, 255 (11th Cir. 2011); Smith v. United States, 433 Fed. Appx. 891, 892 (11th Cir. 2011)
(citing United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998)).
        2
         Per Windham: "[d]uring said [detention] hearing, testimony was presented by HSI Agent Scott
Fondren, that a phone call was intercepted between defendant Southall and defendant Burroughs that a third
co-defendant (Chambers) stole $9,000 from Southall and that Southall was going to have Windham kill
Chambers." (Doc. 147 at 1).
has examined the discovery and did not find transcripts corresponding to the agent’s testimony,

and from this, asserts "[t]here appears to be no evidence to support this claim." (Id.) Windham

adds that despite his counsel's "comb[ing] the extensive discovery (in excess of 70,000 pages, plus

hundreds of phone calls and has not uncovered any discovery that supports the allegations made

at the detention hearing. The supporting phone call either cannot be located or it does not exist."

(Id.) Per Windham, "[t]he lack of a 'recorded phone call' should be deemed as new evidence by the

court in considering the defendant’s detention." (Id.) Windham adds that the character letters,

which he has attached to his present motion to reconsider, "were not available to the defense during

the detention hearing on March 8, 2021." (Id. at 3).

       Upon consideration, Windham has not presented any newly discovered evidence which

alters the court’s determination that detention is warranted. As such, it is ORDERED that

Windham's motion (Doc. 147) is DENIED.

       DONE and ORDERED this the 23rd day of June 2021.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
